
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3666
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Animal Welfare Act to modify
		  the definition of exhibitor.
	
	
		1.Animal
			 welfareSection 2(h) of the
			 Animal Welfare Act (7 U.S.C. 2132(h)) is amended by adding an owner of a
			 common, domesticated household pet who derives less than a substantial portion
			 of income from a nonprimary source (as determined by the Secretary) for
			 exhibiting an animal that exclusively resides at the residence of the pet
			 owner, after stores,.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
